Citation Nr: 0218240	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-05 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from October 1934 to July 
1956.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for residuals of a 
back injury.  

A personal hearing was held at the RO in July 2002, 
conducted by the undersigned Board member.

FINDING OF FACT

The veteran sustained an injury to the low back during 
service resulting in chronic low back disability. 

CONCLUSION OF LAW

A low back disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§  3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of VA to 
do otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's claim of service connection for 
residuals of a low back injury, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulations.  The 
record in this case includes the veteran's service medical 
records, VA treatment records, along with private 
treatment records.  With regard to providing assistance to 
the veteran it is also noted that he has been notified of 
the applicable laws and regulations which set forth the 
criteria for entitlement to service connection.  The 
discussions in the rating decisions and statements of the 
cases have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Considering the foregoing, the Board therefore 
finds that the notice requirements of the new law and 
regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
veteran or his representative for further argument, as the 
Board's consideration of the new law and new regulations 
in the first instance does not prejudice him.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 
24, 1992).


Factual Background

Service medical records are absent for any complaints, 
findings, or treatment referable to a low back injury or 
disorder.  The veteran's April 1956 service retirement 
physical examination report revealed no abnormalities of 
the spine or musculoskeletal system.  

The interim record is absent for any treatment, complaints 
or finding concerning a low back disability.  

In a January 1987 private medical report a private 
physician reported that the veteran had had a backache for 
a few days and that X-rays revealed arthritis.  In an 
October 1991 statement the physician reported that the 
veteran had had occasional backaches and a history of an 
injury in 1952 which was a direct trauma.  A private X-ray 
report of the lumbar spine dated in March 1996 revealed 
disc space narrowing at L5-S1, spondylolysis at L5, 
potential spinal stenosis.  A low backache was reported in 
an April 1996 private medical record. 

In a January 1998 statement from the veteran he reported 
that he injured his back during service while in transit 
from one duty station to another.  He reported that the 
injury occurred on March 11, 1952 when he attempted to 
lift a large steamer trunk filled with personal items 
while boarding a military transport ship, the USNS General 
Maurice Rose (T-AP 126).  The veteran reported that he had 
pain the next day and he received treatment in the ship's 
dispensary where he was given medication and told to lie 
down and rest.  He stated that subsequent to retirement 
from the Navy, he handled flare-ups of back pain with 
over-the-counter remedies and by avoiding heavy lifting 
when possible.  He had received treatment from a private 
physician since 1984 with whom he discussed his back pain.  

A December 1998 private medical examination report 
revealed treatment for sciatica in the left leg.  A 
December 1998 private MRI revealed severe spinal stenosis 
at L4-5, and moderate osteoarthritic and degenerative 
changes throughout the remainder of the lumbar spine.

In April 1999 a VA medical examination report indicated 
that the veteran had lumbar degenerative disk disease and 
that he was anticipating a laminectomy.  In May 1999, an 
L4-L5 laminectomy was performed at a private hospital.  
Private medical records in 1999 and 2000 reveal treatment 
for complaints of chronic low back pain and arthritis.  

In July 2002 a private physician reported the veteran's 
medical history of a back injury sustained in 1952, along 
with his complaints of back pain over the years and 
treatment for spinal stenosis.  The physician opined that 
a suggestion of chronic thickening of the dura by another 
physician suggested a remote lesion and that as the spinal 
stenosis or arthritic features developed, they contributed 
to left leg and back disability resulting in surgery.  It 
was also stated that the cause of the spinal stenosis was 
almost certainly related to trauma or injury, and the only 
injury by history was what the veteran had described.  

In a July 2002 statement from the veteran's spouse, she 
stated that they had been married for 48 years and that 
during their courtship and marriage, the veteran 
occasionally complained of backaches.  She stated that the 
veteran had not had any subsequent back injuries, and that 
the backaches were alleviated by the use of aspirin, until 
1987 when they became more severe.  

A personal hearing was held at the RO in July 2002, 
conducted by the undersigned Board member.  The veteran 
testified that during service before he left Baltimore, he 
fell from a horse on his back in a rock area.  He stated a 
day or so later while attempting to move a steamer trunk 
onto a ship he first felt the results of trauma to his 
back.  The veteran testified that he reported to sickbay, 
was given a painkiller and instructed to stay in his bunk.  
He reported that thereafter, he had occasional (back) pain 
but it became more severe in 1987, and then a physician 
informed him that he had spinal stenosis.  He had back 
surgery in 1999.  The veteran stated that he did not 
discuss a back condition on his separation physical 
examination in 1956, because he was not suffering.  The 
veteran testified that he had occasional back problems 
during service, which he treated with over-the-counter 
painkillers.  He stated that he did not see a corpsman for 
treatment of the back problem.  He stated that the back 
problems during service occurred monthly.  


Laws and Regulations

Service connection may be allowed for a chronic 
disability, resulting from an injury or disease, which is 
incurred in or aggravated by the veteran's period of 
active service. 38 U.S.C.A. §§ 1110, 1131.


Analysis

The veteran adamantly maintains that during service in 
1952, he sustained a low back injury when he attempted to 
lift a steamer trunk onto a ship.  While such an 
experience is plausible, it is also important to note that 
his entire service medical records, including separation 
physical examination records in 1956, are absent for any 
complaints or findings referable to a low back injury or 
low back disorder.  In fact, the veteran has stated that 
while he received immediate treatment for the injury in 
1952, he subsequently utilized over-the-counter medication 
for back pain relief both during and after service.  He 
did not seek medical treatment for many years, and there 
is no evidence of arthritis either during service or 
within one year after his period of service.  The 
postservice medical data is also absent for any medical 
treatment for back pain until 1987, at which time 
arthritis of the back was reported.  By the early 1990's, 
it was also reported that the veteran had stenosis of the 
lumbar spine resulting in a lumbar laminectomy in 1999.  

While the Board is aware that the veteran's service 
medical records are quiescent for back complaints and back 
treatment is not shown until many years after service, 
close scrutiny of the available evidence also shows that 
the veteran's testimony concerning his back injury has 
been consistent, is compelling, and is clearly credible.  
It is important to note that the Board is required to 
analyze the credibility and probative value of evidence.  
See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  
Furthermore, VA adjudicators may consider only independent 
medical evidence to support their conclusions.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Importantly, a 
private physician has specifically opined that spinal 
stenosis is almost related to trauma.  The only back 
injury reported in this case is the claimed injury the 
veteran sustained in 1952 while in service.  Such a 
statement clearly supports the veteran's claim.  It is 
also noteworthy that service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  
The Board concludes that that based on the credibility of 
the lay statements advanced and supporting medical 
evidence from his private physician, there is at least a 
balance of the positive and negative evidence in this 
case.  After reviewing the entire record, with reasonable 
doubt resolved in the veteran's favor, the Board concludes 
that the veteran probably sustained a back injury during 
service, resulting in chronic low back disability.  

Service connection for residuals of a low back injury is 
warranted. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 
3.102, 3.303. 


ORDER

Entitlement to service connection for residuals of a low 
back injury is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

